DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Nabutovsky et al. (USPN 8,175,668-previously cited) discloses a system for mitigating noise in a PPG signal received from a subject, the system comprising: a housing configured to be applied externally to the subject’s body tissue comprising: a radiation source comprising an emitter configured to emit light towards the subject; a first sensor for detecting a portion of light returned from the subject and generating a first signal therefrom; an auxiliary sensor for detecting a second portion of the light and generating an auxiliary signal therefrom; and a blocking member disposed in an optical pathway between the subject and the auxiliary sensor configured to shield light returned from the subject; and a circuit configured to: receive the first signal; receive the auxiliary signal; and determine the PPG  forming a second signal from the first and auxiliary signals. See figure 1A, Col.4 lines 11-40 and Col.5 line 63-Col.6 line 45. However, Nabutovsky et al. is an implantable sensor and Nabutovsky et al. fails to disclose that the housing is applied externally and the blocking member disposed in an optical pathway between the subject and the auxiliary sensor when the housing is applied externally, in combination with remaining claimed features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/MARJAN FARDANESH/Examiner, Art Unit 3791